Citation Nr: 0005145	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-04 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 7, 
1987, for the grant of entitlement to a 100 percent 
evaluation for service-connected bilateral hearing loss, to 
include the issue of whether clear and unmistakable error 
(CUE) was shown in a rating action dated in March 1965.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to May 
1945, November 1947 to May 1957 and May 1963 to December 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 RO determination from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to an effective date earlier 
than September 14, 1990 for the grant of a 100 percent 
evaluation for service-connected bilateral hearing loss.  
Subsequently, in a September 1999 rating decision, the RO 
granted entitlement to an effective date of October 7, 1987.

The Board also notes that the veteran and his representative 
contend that a March 1965 RO decision contained CUE.  The 
Board will therefore also address the contentions of the 
veteran regarding CUE in the March 1965 RO determination.


FINDINGS OF FACT

1.  Service connection was initially established for 
bilateral hearing loss by rating action of October 1945, at 
which time a noncompensable evaluation was assigned.  That 
determination was not appealed.  

2.  In January 1965, the veteran raised a claim of 
entitlement to a compensable evaluation for bilateral hearing 
loss.  

3.  A March 1965 VA audiologic examination showed average 
pure tone thresholds of 25 and 30 for the veteran's right and 
left ears, with pure tone decibel loss of 45 at frequency 
2000 for each ear.  

4.  In a March 1965 rating action, the results of the VA 
audiological examination were discussed; however, the issue 
of entitlement to a compensable evaluation for bilateral 
hearing loss was never adjudicated.  

5.  On October 7, 1987, a VA audiologic evaluation was 
conducted which revealed hearing loss of such severity as to 
warrant a 100 percent evaluation.  The RO subsequently 
granted a 100 percent evaluation for bilateral hearing loss 
effective from October 7, 1987.

6.  The evidence does not show that it was factually 
ascertainable that an evaluation in excess of 10 percent was 
warranted for bilateral hearing loss prior to October 7, 
1987.


CONCLUSIONS OF LAW

1.  With respect to the claim of entitlement to a compensable 
evaluation for bilateral hearing loss, the January 1965 claim 
remained pending due to the failure of the RO to adjudicate 
the claim in March 1965.  The March 1965 RO rating decision 
was not final and therefore could not contain clear and 
unmistakable error, since the veteran's claim was not 
adjudicated in that rating action.  38 C.F.R§ 3.105(a) 
(1999); Norris v. West, 12 Vet. App. 413 (1999).

2.  Under the rating criteria in effect at the time of the 
January 1965 claim and thereafter, a 10 percent evaluation is 
warranted for bilateral hearing loss effective from January 
15, 1965 until October 6, 1987.  38 C.F.R. §§ 4.85, 4.86, 
4.87; Diagnostic Code 6295 (1965).  

3.  An effective date earlier than October 7, 1987 for the 
award of a disability rating for bilateral hearing loss in 
excess of 10 percent is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an effective date earlier than October 
7, 1987 for the assignment of a 100 percent disability rating 
for bilateral hearing loss.  As part of his contentions, the 
veteran has presented the matter of whether there was clear 
and unmistakable error in a March 1965 rating decision.

Factual Background

As indicated ion the Introduction, the veteran had three 
periods of service: November 1942 to May 1945, November 1947 
to May 1957 and May 1963 to December 1964.  

The service medical records showed that upon induction 
examination conducted in October 1942, bilateral hearing was 
20/20.  Records dated in January 1945 reflected that the 
veteran's hearing was 8/20 on the right side and 12/20 on the 
left side.  A diagnosis of defective hearing probably 
secondary to a blast during combat was made.  

By rating action of October 1945, the RO granted service 
connection for trauma to the eighth nerve effecting the 
veteran's hearing bilaterally.  

A VA examination, including an ears, eyes, nose and throat 
(EENT) consultation dated in May 1946, showed that the 
veteran complained of impaired hearing.  Hearing of 12/20 was 
shown bilaterally and a diagnosis of moderate otitis media 
was made.  By rating action of June 1946, a noncompensable 
evaluation was assigned for moderate bilateral otitis media 
and for hearing loss of both ears.  

A medical examination conducted in November 1950 for purposes 
of reenlistment showed that the veteran's hearing was 15/15 
bilaterally.  

The service medical records dated during the veteran's third 
period of service showed that the veteran was seen for a 
medical evaluation in April 1964 due to complaints of an 11 
year history of hearing loss.  The veteran indicated that his 
hearing loss had its onset in June 1953 when he sustained 
acoustic trauma from 155 Horwitzers.  He reported that at 
that time he was completely deaf for a week and that he bled 
from both ears.  Otiological examination revealed mild loss 
of hearing in both ears.  A hearing aid was issued and it was 
determined that with a hearing aid, the veteran met the 
requirements for retention on military duty.  A diagnosis of 
bilateral hypacusis, sensorineural, noise induced.  
Audiological testing revealed average pure tone level hearing 
in the left ear of 25 db and in the right ear of 18 db, 
unaided corrected to 20 db in the left ear and 15 db in the 
right ear.  Speech discrimination in the left ear was 78 
percent in the left ear and 68 percent in the right ear, 
unaided and was 90 percent aided.  

In January 1965, the veteran filed what appeared to be an 
original claim of entitlement to service connection for 
deafness in both ears, claiming that the condition had its 
onset in during service in 1953.  

On VA EENT examination conducted in February 1965, the 
veteran complained of deafness beginning in 1953 and 
indicated that he had been fitted with a hearing aid in 1964 
which had been quite beneficial.  It was noted that he had 
very poor hearing without his hearing aid and very good 
hearing with the aid.  A diagnosis of deafness which required 
a hearing aid was made.  


On VA audiological evaluation conducted in March 1965, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20 
45


LEFT
10
35
45



The average pure tone thresholds were 25 for the right ear 
and 30 for the left ear. 

In a March 1965 rating decision the RO indicated that service 
connection had previously been granted for bilateral 
deafness.  The RO also indicated that an ear, nose and throat 
(ENT) examination revealed chronic deafness and that a March 
1965 audiological examination showed best hearing represented 
by pure tone test which reflected an average of 25 decibel 
hearing loss in the right ear with none higher than 45 and an 
average of 30 decibel loss in the left ear with none higher 
than 45 in the three rating frequencies.  However, it appears 
that the RO never actually adjudicated the claim of an 
increased rating for bilateral hearing loss in the March 1965 
rating action.  

The RO sent a letter to the veteran dated March 29, 1965 
concerning his claim.  Hearing loss was not mentioned.

Subsequently, hearing loss was not evaluated upon VA 
examination conducted in July 1969 and hearing loss was not 
adjudicated in an August 1969 rating action.   

VA medical records showed that the veteran was hospitalized 
in April 1971 primarily for treatment of bronchial asthma.  
However, while hospitalized he was also fitted for a new 
hearing aid, and the discharge diagnoses included bilateral 
sensorineural hearing loss.  

In September 1990, the veteran indicated that he had recently 
been fitted for new hearing aids and requested consideration 
of a schedular evaluation for hearing loss.  

A VA examination was conducted in November 1990.  The veteran 
reported that he had been exposed to loud artillery fire and 
gunfire when he was in Korea.  It was noted that he had been 
wearing hearing aids for about 26 years.  He complained of 
constant ringing in both of his ears as well as difficulty 
understanding conversations over background noise.  

On audiological evaluation in November 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
XX
+105
+105
+105
+105
LEFT
XX
90
+105
+105
+105

The pure tone averages was +105 for the right ear and +101 
for the left ear.  Speech recognition of 8 percent in the 
right ear and 12 percent in the left ear was shown.  The 
examiner remarked that the veteran demonstrated moderate to 
profound sensorineural hearing loss bilaterally, and 
classified his hearing loss as level XI bilaterally.  

By rating action of February 1991, the RO granted a 100 
percent evaluation for bilateral hearing loss, effective from 
September 1990.  The RO noted that on initial convalescent 
rating following the veteran's first period of active duty, 
service connection had been established for bilateral hearing 
loss due to acoustic trauma during combat.  The RO also noted 
that the evidence was insufficient to evaluate the claim from 
April 1946 to September 1990.  

Following the February 1991 determination of the RO, the 
veteran submitted a statement in November 1997 arguing that 
an effective date of June 1971 should be assigned for the 100 
percent evaluation for bilateral hearing loss.  

In December 1997, the RO issued correspondence to the veteran 
indicating that September 1990 was the properly assigned 
effective date.  The RO explained that service connection for 
hearing loss was initially granted in October 1945 at which 
time it was assigned a noncompensable evaluation.  It was 
noted that at the time of the veteran's discharge in 1964, 
hearing loss was still determined to be noncompensably 
disabling.  The RO indicated that thereafter no request to 
reopen the claim was received until September 1990.

VA medical records showed that in April 1995 the veteran was 
seen for a hearing aid checkup.  Audiometric testing at that 
time revealed severe to profound bilateral hearing loss.  He 
was seen again in November 1997 for a hearing aid check up at 
which time again revealed severe to profound bilateral 
hearing loss was shown and new earmolds were fitted for the 
veteran's hearing aids.  By rating action of May 1999, the 
100 percent evaluation for bilateral hearing loss was 
continued.  

Subsequently, VA medical records dated from 1971 to 1999 were 
obtained for the file and it was noted that the veteran had 
also received fee basis treatment.  A record dated in June 
1971 showed that a hearing aid was recommended.   

The veteran presented testimony at a hearing held at the RO 
in September 1999.  The veteran's representative indicated 
that the effective date of the grant of a 100 percent 
evaluation for bilateral hearing loss should be as of January 
1965.  The veteran testified that he had been wearing hearing 
aids since 1964.  At the hearing, additional evidence was 
submitted in the form of a VA audiological evaluation 
conducted in October 1987.  Pure tone thresholds, in 
decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
75
90
110
115
115
LEFT
65
80
110
110
120

The pure tone averages were 91.6 for the right ear and 85 for 
the left ear.  Speech recognition was 8 percent in the right 
ear and 28 percent in the left ear.  The examiner indicated 
that the test results showed bilateral sensorineural hearing 
loss which was severe to profound in the right ear and 
moderate to profound in the left ear.  It was noted that word 
discrimination abilities were extremely poor in both ears.  

By rating action/Supplemental Statement of the Case dated in 
September 1999, the RO granted an effective date of October 
7, 1987, the date of the VA audiological examination, for the 
grant of a 100 percent evaluation for bilateral hearing loss.

Applicable Law and Regulations

Effective dates

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
claim is received within 1 year from such date otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

Rating criteria

In March 1965, the VA Schedule for Rating Disabilities 
provided in part:

If the results of pure tone audiometry are used, the severity 
of hearing loss is determined by comparison of audiometric 
test results with specific criteria set forth at 38 C.F.R. § 
4.85, Part 4, DC 6277-6297 (1965).  Evaluations of bilateral 
defective hearing range from noncompensable to 80 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 500, 1,000 
and 2,000 Hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from Level A, for essentially normal 
acuity, to Level F, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (1965).

Analysis

It appears that the veteran is contending that a March 1965 
rating action contained clear and unmistakable error due to 
failure to adjudicate a claim involving hearing loss which 
was raised by the veteran in January 1965.  

As an initial matter, the record reflects, and the RO has 
conceded, that service connection for hearing loss was 
granted in 1945.  Notwithstanding this prior grant of service 
connection, in January 1965 the veteran filed a claim of 
entitlement to service connection for hearing loss which he 
claimed started in 1953, during his second period of service.  
In the March 1965 rating decision, the RO correctly stated 
that "[s]ervice connection has previously been granted for . 
. . bilateral deafness . . . ."  The veteran's January 1965 
communication, although not phrased as such, was in effect a 
claim of entitlement to an increased disability rating for 
bilateral hearing loss.  Cf. EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) [VA's statutory duty to assist means that VA 
must liberally read all documents or oral testimony submitted 
to include all issues presented]; Douglas v. Derwinski, 2 
Vet. App. 103, 109 (1992) [VA is obligated to consider all 
issues reasonably inferred from the evidence of record].

In the March 1965 rating action the RO discussed the evidence 
of record pertaining to the veteran's bilateral hearing loss, 
including the EENT examination and results of the 
audiological examination.  For reasons unexplained, the RO 
then failed to adjudicate the claim of entitlement to an 
increased rating for hearing loss.  

In essence, the veteran contends that therefore the 1965 
rating decision contained clear and unmistakable error.  

The law provides that final RO decisions may reversed or 
amended where evidence establishes that CUE existed.  See 
38 C.F.R. § 3.105(a).  The Board must therefore determine 
whether the RO's failure to adjudicate the issue of 
entitlement to an increased rating for hearing loss in March 
1965 constitutes a final disallowance of that claim.  If not, 
there can be no finding of clear and unmistakable error, 
since clear and unmistakable error applies only to a final 
decision.

The Court has spoken on this matter, holding that where VA 
failed to comply during the adjudication process with certain 
procedural requirements mandated by law or regulation, the 
claim remains pending in that VA adjudication process.  
Norris v. West, 12 Vet. App. 413 (1999).  The Court 
determined in the Norris case that there was no final adverse 
RO decision which could be subject to clear and unmistakable 
error, but it was held that the claim which had been 
reasonably raised and which was unadjudicated remained 
pending at the RO.  

The situation presented in the Norris case is essentially the 
same as that which is presented in this case.  Accordingly, 
in this case, there can be no basis for an attack on the 
basis of alleged clear and unmistakable error in the March 
1965 rating action, since no final decision was made therein 
pertaining to the hearing loss disability.  See Link v. West, 
12 Vet. App. 39, 45 (1998).  

However, as in the Norris case, since the RO failed to 
adjudicate a claim for hearing loss in March 1965 after it 
had been formally raised by the veteran in January 1965, that 
claim remained pending at the RO.  The question which remains 
is the level of disability to assigned for bilateral hearing 
loss, effective from January 15, 1965, the date of the 
pending increased rating claim.   Thus, the Board must 
determine the level of disability to be assigned, based on 
the evidence of record.  This evidence consists of the VA 
EENT and audiological examinations which were completed in 
early 1965.  As explained elsewhere in this decision, there 
are no other relevant records pertaining to the level of the 
veteran's hearing loss until 1987.

Upon VA examination conducted in March 1965, audiological 
testing revealed an average of 25 decibel loss in the right 
ear with none higher than 45 decibels in the 500, 100, and 
2000 hertz frequencies, and an average of a 30 decibel loss 
in the left ear with none higher than 45 decibels in the 
three rating frequencies.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the alphabetic designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. § 4.87, Table II (1965).  
Upon applying the rating criteria to the examination 
findings, both the better ear (right) and the poorer ear 
(left) are designated as level B.  When both the better and 
poorer ear are designated as level B, a 10 percent evaluation 
is warranted.  Accordingly, pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6295, a 10 percent evaluation is warranted 
effective from the date of the pending claim for an increased 
evaluation, which was filed on January 15, 1965.

After March 1965, there was no evidence presented upon which 
an evaluation in excess of 10 percent could be granted until 
the VA audiological evaluation in October 1987.  The evidence 
pertaining to bilateral hearing loss dated from subsequent to 
the March 1965 VA examination until the October 1987 VA 
examination included a 1971 record indicating that a hearing 
aid was recommended for the veteran.  However, that evidence 
is insufficient to establish that an evaluation in excess of 
10 percent was warranted for rating purposes.  Moreover, 
there was no other evidence presented or dated during that 
time which established that an evaluation in excess of 10 
percent should be assigned at any time between January 1965 
and October 1987.  Accordingly, the Board has determined that 
a 10 percent evaluation is granted for bilateral hearing loss 
effective from January 15, 1965 until October 6, 1987, and 
the appeal is granted to that extent.

With respect to the issue of entitlement to an effective date 
prior to October 7, 1987 for the grant of a 100 percent 
evaluation for bilateral hearing loss, VA medical records 
include an October 1987 audiological evaluation which 
demonstrated that the veteran's hearing loss was of such 
severity to warrant a 100 percent evaluation.  The RO 
assigned a 100 percent evaluation for bilateral hearing loss 
effective from October 7, 1987, the date of the VA 
evaluation.

The veteran has argued that an effective date of 1965 or 1971 
should be assigned for the grant of a 100 evaluation.  As 
discussed previously, the March 1965 evidence did reflect 
hearing loss, but such hearing loss was consistent with a 
10 percent evaluation and no higher.  The evidence also 
reflects that in 1971 the veteran was seen due to his hearing 
loss and that time a hearing aid was recommended.  This 1971 
evidence did not reflect that the rating criteria required 
for the assignment of a higher disability rating; there was 
evidently no audiological testing done at that time.  

The veteran's representative contends that the provisions of 
38 C.F.R. § 3.157(a) warrant the grant of an effective date 
for the assignment of a 100 percent evaluation for bilateral 
hearing loss one year prior to October 7, 1987.  However, 
that provision is inapplicable to this claim.  That provision 
is applicable to claims in which compensation is awarded or 
increased pursuant to a liberalizing law.  Such is not the 
case here.  In this case, the increased evaluation was not 
awarded pursuant to a liberalizing law and therefore the dual 
provisions of 38 C.F.R. § 3.157(a) and 38 C.F.R. § 3.114 are 
inapplicable and fail to provide a basis for the assignment 
of an effective date prior to October 7, 1987.  The operative 
provision in this case is 38 C.F.R. § 3.400(o), which states 
that the effective date of an increased rating is the date on 
which it was factually ascertainable that an increase in 
disability occurred.

In summary, following a review of the evidence the Board has 
found that there was no evidence presented or dated between 
January 1965 and October 6, 1987 indicates that that an 
evaluation in excess of 10 percent was warranted during that 
time.  Accordingly, the earliest possible effective date has 
been granted for the assignment of a 100 percent evaluation 
for bilateral hearing loss, namely October 7, 1987, the date 
of the VA examination at which it was ascertained that there 
was hearing loss consistent with the assignment of a 100 
percent rating, .  


ORDER

A 10 percent evaluation for bilateral hearing loss is 
warranted effective from January 15, 1965 until October 6, 
1987.  An effective date prior to October 7, 1987 for the 
grant of a 100 percent evaluation for bilateral hearing loss 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The veteran does not contend, and the record does not demonstrate, that he filed a claim of entitlement for 
an increased rating earlier than January 1965.  As noted above, the veteran evidently was not even aware that 
service connection was in effect for bilateral hearing loss.

